388




                                              .,
OFFICE OFTHEA'lTORNRY     GENERAL   OFTRXAS
                 AUSTIN
                                                                                               389




                iirtiols1$26, VBXAOSI’S Annotated Civil Statutes,
    mad6    as followst
                    “Clai3s        against        a oounty    shall     be regls-
           tared in three olasses,as follows:
                    "1. All jury aorly aad sorip Lsouad for
           fesdhg       j urora.


                -2.  All noxip isnuod under the provisions
           of the mad law or for work 4one on roads and
           bridges.

                -3. ill ths (;ansrchl
                                    i.ndebfssdneas
                                                of the
           county, incluatngfae4ing and guarding,
                                                prisonera,
           and paupers' ol.aipLs."
.            ArGiolo 1628, Vernon.8 Aauotated Civil Stntutsa,
    pmv1d.s in part that:
                    Vhe       funds roaeivod           by the      oounty    treaa-
           uxer     shall       be alasssd as  ahall   follows,      and
           be appropriated,raspeotively,to the gaymnt
           of all alains rrglsteredin the first, eeoond
           and third olasessr
                    ". . .
                u2. All money reasivod under any of
           the provi6ioas of ~tharoad and bridge hw,
           inoludingt&a penalties rsaovsrs4 from rail-
           roada for failinS to repair orossirye,.%nd
           all finas and forfalturas*
                    ". . *n
                    sOOtion        2   of    Article    MS8       ~~~WJIJ   all   money maa-
    tioAe4 therain iA Qimi tW0 Of bri;iOh    14S6. TharafOra,
    in view of the foregoing statutes, pOU era TeBgsUtfUllY
    a4vieed   that it is titsopinion of this dopati?Matthat
    N,,,Ai,yobtained for a fine in a felony OOnVfstiOa should
    be paid   to the county Treasurm and plaasd in t9a road
    and bridge 0x14.
                                                        390


Mm. %lllis OtBeal, Page S


         Trusti~ thet thueforegoingfully an8weru your
inquiry,we 6x3
                                   Yours very truly




AWtGO




              APPROVEDm     12, 1941


              ATTORNE!f
                      GEbTERAL
                             OF TEXAS